UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2013 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-19301 COMMUNICATION INTELLIGENCE CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-2790442 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 275 Shoreline Drive, Suite 500, Redwood Shores, CA94065-1413 (Address of principal executive offices)(Zip Code) (650) 802-7888 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. large accelerated filer accelerated filer non-accelerated filer X Smaller reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Section 12b-2 of the exchange Act) Yes No X Number of shares outstanding of the issuer's Common Stock, as of May 15, 2013: 225,824,328. INDEX Page No. PART I.FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets at March 31, 2013 (unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations for the Three-Month Periods Ended March 31, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statements of Comprehensive (Loss)for the Three Month Periods Ended March 31, 2013 and 2012 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three-Month Periods Ended March 31, 2013 and 2012 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3.Quantitative and Qualitative Disclosures About Market Risk 21 Item 4.Controls and Procedures 21 PART II.OTHER INFORMATION Item 1.Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2.Unregistered Sale of Securities and Use of Proceeds 22 Item 3.Defaults Upon Senior Securities 22 Item 4.Mine Safety Disclosures 22 Item 5.Other Information 22 Item 6.Exhibits (a) Exhibits 22 Signatures 25 2 PART I–FINANCIAL INFORMATION Item 1.Financial Statements. Communication Intelligence Corporation Condensed Consolidated Balance Sheets (In thousands) March 31, December 31, Assets Unaudited Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $32 at March 31, 2013 and $27 at December 31, 2012 Prepaid expenses and other current assets 64 73 Total current assets Property and equipment, net 26 28 Patents, net Other assets 29 29 Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable 75 Accrued compensation Other accrued liabilities Deferred revenue Total current liabilities Deferred revenue long-term Deferred rent Derivative liability 64 Total liabilities Commitments and contingencies Stockholders' equity: Series A-1 Preferred Stock, $.01 par value; 2,000 shares authorized; 972 and 953 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively, ($972 liquidation preference at March 31, 2013) 972 953 Series B Preferred Stock, $.01 par value; 14,000 shares authorized; 10,307and 10,058 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively, ($15,460 liquidation preference at March 31, 2013) 8,436 8,188 Series C Preferred Stock, $.01 par value; 4,100 shares authorized; 4,278 and 4,175 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively, ($6,417 liquidation preference at March31, 2013) 4,813 4,754 Series D-1 Preferred Stock, $.01 par value; 3,000 shares authorized; 1,152 and 1,124 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively, ($1,152 liquidation preference at March 31, 2013) 2,174 2,158 Series D-2 Preferred Stock, $.01 par value; 8,000 shares authorized; 3,384 and 3,302 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively, ($3,384 liquidation preference at March 31, 2013) 3,155 3,073 Common Stock, $.01 par value; 1,500,000 shares authorized; 232,324 issued, 225,824 outstanding at March 31, 2013 and 231,023 shares issued and 224,523 shares outstanding at December 31, 2012 2,322 2,309 Treasury shares, 6,500 shares at March 31, 2013 and December 31, 2012, respectively ) ) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total CIC stockholders' equity Non-Controlling interest ) ) Total Stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to these Condensed Consolidated Financial Statements 3 Communication Intelligence Corporation Condensed Consolidated Statements of Operations Unaudited (In thousands, except per share amounts) Three Months Ended March 31, Revenue: Product $ 71 $ Maintenance Total revenue Operating costs and expenses: Cost of sales: Product 5 67 Maintenance 73 22 Research and development Sales and marketing General and administrative Total operating costs and expenses Loss from operations ) ) Other expense, net (1
